Citation Nr: 1800723	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-56 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for a respiratory disability, claimed as chronic pulmonary emphysema.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1977 and from October 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.


FINDING OF FACT

In a November 2017 written statement, the Veteran withdrew his appeal of the denials of service connection for traumatic brain injury; irritable bowel syndrome; and a respiratory disability, claimed as chronic pulmonary emphysema.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the Veteran submitted a November 2017 written statement withdrawing the appeals of the denials of service connection for traumatic brain injury; irritable bowel syndrome; and a respiratory disability, claimed as chronic pulmonary emphysema.  In the statement, the Veteran explained that he consulted two attorneys regarding his claims and both advised him that he should no longer pursue the claims due to lack of merit.  He indicated he no longer wished to pursue the claims based on this advice.  The November 2017 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement that the appeals are withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the denials of service connection for traumatic brain injury; irritable bowel syndrome; and a respiratory disability, claimed as chronic pulmonary emphysema.

The Board acknowledges it received a subsequent statement from the Veteran in December 2017, requesting a "hardship appeal."  This statement does not revoke or otherwise reference the prior written withdrawal.  Given the clear and unambiguous nature of the prior withdrawal, the Board finds the December 2017 statement does not affect or otherwise limit the scope of the prior withdrawal.  As such, dismissal of the issues on appeal is warranted.


ORDER

The appeal of the denials of service connection for traumatic brain injury; irritable bowel syndrome; and a respiratory disability, claimed as chronic pulmonary emphysema is dismissed



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


